FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTIN RAMIREZ LOPEZ,                            No. 08-72204

               Petitioner,                       Agency No. A075-576-915

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Martin Ramirez Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir. 2009), and we deny the

petition for review.

      Ramirez Lopez’s contention that his conviction for violating Cal. Penal

Code § 273.5(a) is not a crime of domestic violence under 8 U.S.C.

§ 1227(a)(2)(E)(i) because the statute of conviction encompasses minor injuries is

foreclosed by Banuelos-Ayon v. Holder, 611 F.3d 1080, 1086 (9th Cir. 2010).

Ramirez Lopez is therefore statutorily ineligible for cancellation of removal.

8 U.S.C. § 1229b(b).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-72204